Smith, Judge.
The jury found appellant Beck guilty of the crime of livestock theft, and we affirm.
Appellant Beck was the manager of a cattle farm and was responsible only for the care and maintenance of both the farm and the cattle. The owner, upon selling the herd, discovered that at least 30 head of cattle were missing. The appellant denied the theft, but testimony was given that appellant had removed cattle from the farm without authority. The appellant moved for a directed verdict at trial on the grounds that there was no evidence of a theft. The trial court denied the motion, and the jury found the appellant guilty. The trial court denied the appellant’s motion for a new trial on the general grounds, and the appellant appeals therefrom.
The appellant’s sole enumeration is that the trial court erred in denying his motion for a new trial on the general grounds because there was insufficient evidence to support the verdict. The proper standard to be used by this court in reviewing the overruling of a motion for a new trial on the general grounds is the "any evidence” test. Franklin v. State, 136 Ga. App. 47, 48 (220 SE2d 60) (1975). The record shows sufficient evidence to meet this test.

Judgment affirmed.


Quillian, P. J., and Birdsong, J., concur.